Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6, 7, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido et al. (US PGPUB 20100045824).
[Claim 2]
An information processing apparatus, comprising:
circuitry configured to
generate an output video signal with a predetermined dynamic range (Paragraphs 45-48) and a signal to display based on a captured video signal generated by an image sensor (Paragraph 41) the signal including a luminance evaluation value calculated by processing the output video signal (Paragraphs 46-48); and output the signal and the output video signal (Paragraphs 49-50).
[Claim 3]

[Claim 6]
The information processing apparatus according to claim 2, wherein the luminance evaluation value includes a proportion of an area of a certain luminance level or higher in an entire screen (Paragraph 48, A highest luminance and a minimum luminance value is calculated for the block. Luminance is calculated for all the blocks).
[Claim 7]
The information processing apparatus according to claim 2, wherein the luminance evaluation value includes an average value of luminance for an area of a certain luminance level or higher (Paragraph 47, an average value of luminance for each block is calculated).
[Claims 12, 13, 16, 17]
These are method claims corresponding to apparatus claims 2, 3, 6 and 7 and are therefore analyzed and rejected based upon apparatus claims 2, 3, 6 and 7 respectively.
[Claim 20]
A camera system (figure 1), comprising:
an image sensor configured to generate a linear high dynamic range video signal (Paragraphs 41 and 44); and
circuitry configured to generate an output video signal with a predetermined dynamic range (Paragraphs 45-48) and a
signal to display based on a captured video signal generated by the image sensor (Paragraph 50), the signal including a luminance evaluation value calculated by processing the output video signal (Paragraphs 46-48), and
.
Allowable Subject Matter
Claims 4, 5, 8-11,14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “the average value of luminance is calculated as a ratio obtained by setting a code value corresponding to luminance of 100% as a reference value from the output video signal subjected to gradation compression processing” and claim 5 “wherein the average value of luminance is calculated as a converted value to a luminance value before the gradation compression processing is performed from the output video signal subjected to the gradation compression processing”, claims 8-11 “the average value is calculated as a ratio obtained by setting a code value corresponding to luminance of 100% as a reference value from the output video signal subjected to gradation compression processing. “the average value is calculated as a converted value to a luminance value before gradation compression processing is performed from the output video signal subjected to the gradation compression processing and “the luminance evaluation value includes a product value of a proportion of an area of a certain luminance level or higher in an entire screen and an average value of luminance for the area as the luminance evaluation value”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696